Case: 20-1456    Document: 55 Page:
         Case 1:16-cv-11950-MLW     1 Date
                                Document 112Filed:
                                               Filed07/01/2021  Entry
                                                     07/01/21 Page 1 ofID:
                                                                         1 6431779




                United States Court of Appeals
                                 For the First Circuit
                                     _____________________

 No. 20-1456
                         CONSERVATION LAW FOUNDATION, INC.,

                                        Plaintiff, Appellant,

                                                 v.

  EXXON MOBIL CORPORATION, EXXONMOBIL OIL CORPORATION, EXXONMOBIL
                         PIPELINE COMPANY,

                                      Defendants, Appellees.
                                      __________________

                                           JUDGMENT

                                       Entered: July 1, 2021

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's stay order is vacated, and the matter is remanded for proceedings not inconsistent
 with the opinion issued this day. Costs to the appellant.


                                                      By the Court:

                                                      Maria R. Hamilton, Clerk


 cc: Hon. Mark L. Wolf, Robert Farrell, Clerk, United States District Court for the District of
 Massachusetts, Allan Kanner, Christopher Michael Kilian, Ian David Coghill, Deborah E. Barnard,
 Kannon K. Shanmugam, Jessica Ragosta Early, William Thomas Marks, Daniel J. Toal, Theodore
 V. Wells Jr., Jamie D. Brooks, Donald Campbell Lockhart, Rayford A. Farquhar
